Citation Nr: 1418444	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Following the hearing, the record was held open for 30 days to allow the Veteran to submit additional evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Back Disability

The Veteran asserts that he initially experienced back pain after an incident in which his unit was ambushed and he was knocked on the ground.  He testified that he experienced back pain at that time.  The Veteran testified that he has had back pain since service. 

Service treatment records reflect complaints of back pain.  The Veteran reported a complaint of backache in December 1969.  The report of medical history completed upon separation reflects that the Veteran reported "swollen or painful joints."  As the Veteran is a combat veteran, his lay assertions that he sustained an injury to his back while being involved in a firefight are presumed to be credible under 38 U.S.C.A. § 1154(b).  The Veteran is competent to report that he has continued to experience back since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).

The Veteran was afforded a VA examination in December 2009.  The VA examiner opined that the Veteran currently has degenerative changes of the lumbar spine which are more consistent with age-related changes.  The VA examination did not consider the Veteran's reported injury during a firefight or his report upon separation of swollen or painful joints. 

Post-service evidence of record reflects that the Veteran reported back pain after an automobile accident in 2006.  However, at the hearing, the Veteran testified that he was experiencing back pain prior to the accident and that his private physician, Dr. Teague, treated him with pain medication.  In April 2010, the Veteran submitted a statement from Dr. Teague, in which Dr. Teague opined that it is "feasible that the Veteran's back pain is service-connected."  This evidence was not addressed in the December 2009 VA examination.

The Board finds that a remand is warranted to obtain an examination which considers the reported in-service back injury, the Veteran's report of back pain symptoms since service and the medical opinion from the Veteran's physician.   

Bilateral Leg Disabilities

The Veteran testified that he has had problems with his legs since being wounded in a firefight in Vietnam.  

Service treatment records reflect that the Veteran was treated for shell fragment wounds of his left calf in November 1969.  Service connection has been established for residual scar, left mid-calf, status post fragment wound.

VA records reflect current complaints of numbness in the lower legs.  The VA records reflect the Veteran was diagnosed with low back pain with radiculopathy.    

The December 2009 VA examination reflects that the Veteran reported calf pain and numbness.  The VA examiner noted that the Veteran was treated for a soft tissue injury of the calf in service.  The examiner indicated that there was no abnormality of either lower leg and therefore no condition of the lower legs.  The examiner did not address whether the reported numbness of the legs represented a current bilateral leg disability.  Thus, the Board finds the opinion inadequate.

Accordingly, a new VA examination is warranted to ascertain the nature and etiology of any current bilateral leg disability.   

In this case, as the most recent VA treatment reports of record are dated in August 2011, the RO/AMC should obtain any outstanding VA treatment records and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records since August 2011 and associate the records with the claims folder or with the electronic record.  Any negative reply should be noted in the claims folder.  

2.  Schedule the Veteran for a VA examination of his back and legs.  The claims file should be provided for the examiner's review in conjunction with the examination.

A.  The VA examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current back disability is related to service, to including involvement in a firefight while serving in Vietnam.  

In providing the opinion, the examiner should consider the separation examination, which noted a history of joint pain.  

The examiner should also consider the Veteran's statements regarding continuity of symptomatology of his back disability.

The examiner should also address the Veteran's history of a motor vehicle accident in 2006 as well as the April 2010 statement from Dr. Teague.  

The examiner should provide a detailed rationale for the opinion provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

B.  The VA examiner should perform any diagnostic studies necessary to ascertain whether a current disability of the legs is present.  The examiner should state an opinion as to whether it is at least as likely as not that a current bilateral leg disability is related to service, including involvement in a firefight while serving in Vietnam. 

The examiner should consider the Veteran's statements regarding his symptoms, including his report of numbness in his legs in service and since service, as well as the VA treatment records reflecting complaints of radiating pain.

In addition, if the examiner determines that a current back disability is related to service, the VA examiner should state whether bilateral leg numbness is a manifestation of the back disability. 

The examiner should provide a detailed rationale for the opinion provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, review the claims folder to ensure that the requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.

4.  After completing any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the August 2011 statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



